Citation Nr: 0401291	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1994 to May 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
St. Petersburg Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 2001, a statement of the case was issued in December 
2002, and a substantive appeal was received in February 2003.  

As set forth below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The veteran was not appropriately apprised of the provision 
of the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See, in general, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Also, he was not advised of which evidence he must 
submit, which VA will secure, and the types of evidence that 
VA will assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VCAA notice to include the 
information mandated in Quartuccio must be sent to the 
veteran.

Because the veteran's left knee was last examined in October 
2000, the Board requires more current medical information as 
to the present level of the veteran's left knee disability.  
To that end, a VA orthopedic examination must be scheduled.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  In 
addition to the foregoing, the RO must 
inform the veteran of the types of 
evidence necessary to establish his 
claim, as well as which evidence VA will 
obtain, which evidence he must provide, 
and which evidence VA will assist him in 
securing.

2.  The veteran should be furnished 
another VA orthopedic examination to 
evaluate the current nature of his left 
knee disability.  The claims folder, 
including all existing service medical 
records, must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
requested to identify the nature, 
frequency, duration, and severity of all 
manifested orthopedic symptoms 
attributable to the veteran's left knee, 
to include commentary as to any resulting 
functional loss as required under DeLuca.  
The examiner should provide an opinion as 
to whether the physical limitations 
claimed by the veteran are consistent 
with and proportionate to the pathology 
shown on examination and in the evidence 
of record.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



